AFFIRMED and Opinion Filed May 19, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00349-CV

              EUGENE JALON ROBINSON, Appellant
                             V.
 JENNIFER H. SCRIPPS, DIRECTOR OF THE OFFICE OF CULTURAL
         AFFAIRS, AND THE CITY OF DALLAS, Appellees

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-08544

                         MEMORANDUM OPINION
                     Before Justices Carlyle, Smith, and Garcia
                             Opinion by Justice Smith

      Appellant Eugene Jalon Robinson appeals from the trial court’s order granting

appellees Jennifer H. Scripps, Director of the Office of Cultural Affairs, and the City

of Dallas’s plea to the jurisdiction and dismissing his case with prejudice. In three

issues, Robinson argues that the trial court erred in dismissing his claims because

(1) he has taxpayer standing, (2) governmental immunity does not protect appellees,

and (3) the political question doctrine does not apply. We affirm.
                       Factual Background and Procedural History

        Robinson, as a resident and taxpayer of the City of Dallas, brought suit against

Scripps and the City on June 22, 2020. He alleged that the City was in the process

of disassembling a 120-year-old Pioneer Cemetery Confederate War Memorial (the

Monument) and that the City was commencing such work with an expired Certificate

of Demolition (CD) making the work illegal. He sought to enjoin the City from

altering the Monument and to require the City to follow its own ordinances through

applications for writ of mandamus, a temporary restraining order, and a temporary

injunction. Robinson also asserted an ultra vires claim against Scripps on the basis

that she was the applicant of the expired CD and that the work that commenced after

the CD’s expiration was without legal authority and exceeded the bounds of the

granted authority.

        Scripps had applied for a CD for the Monument, which was approved in

March 2019. The CD was set to expire 180 days from its approval date. Robinson

alleged that the CD expired on September 2, 2019, before the City commenced work

on June 15, 20201; that the City failed to seek an extension in writing prior to its




    1
      After previously granting a writ of injunction in a separate case, which enjoined the City from altering,
removing, or destroying the Monument at issue, this Court granted the City’s motion to reconsider and
lifted the stay to allow the City to dissemble and store the Monument. In re Carter, No. 05-20-00279-CV,
2020 WL 7693178, at *1 (Tex. App.—Dallas Dec. 28, 2020, orig. proceeding) (mem. op.) (citing In re
Return Lee to Lee Park, No. 05-19-00774-CV, 2019 WL 5119437, at *1–2 (Tex. App.—Dallas Oct. 10,
2019, orig. proceeding) (mem. op.)). The City began removing the Monument shortly thereafter. Once the
appeal was disposed and the injunction was lifted in In re Return Lee to Lee Park, we granted another writ
of injunction, filed by unrelated parties, requiring the City to maintain the storage of the Monument and
prohibiting the City from disposing of or harming the Monument. Id. at *1–3.
                                                     –2–
expiration; and that the City failed to apply and receive a new CD before removing

the Monument. Therefore, Robinson sought to declare the CD null and void and

require the City to “start over.”

      The trial court denied Robinson’s application for a temporary restraining

order on June 23, 2020. Robinson then filed a petition for writ of injunction or

mandamus and emergency motion for temporary relief seeking to enjoin the City

from removing the Monument, which this Court denied. In re Robinson, No. 05-20-

00633-CV, 2020 WL 5036143, at *1 (Tex. App.—Dallas July 2, 2020, orig.

proceeding) (mem. op.).

      Appellees filed a plea to the jurisdiction arguing that Robinson had not shown

a waiver of governmental immunity, he did not have standing to assert his claims,

his claims were moot because the Monument was removed and placed in archival

storage, he did not bring a valid ultra vires claim against Scripps, and he presented

only a political question. Robinson maintained that he had taxpayer standing and

that his ultra vires claim was valid and not subject to a plea of governmental

immunity. He also asserted that he intended to add a claim alleging the City had

violated the Texas Open Meetings Act. Robinson did not, however, respond to the

City’s arguments that his claims were moot or presented only a political question.

      The trial court granted appellees’ plea to the jurisdiction and dismissed

Robinson’s claims with prejudice on April 8, 2021. The trial court did not indicate

on which legal basis it granted the plea. Robinson appealed.

                                        –3–
                      Pleas to the Jurisdiction and Standing

      To invoke the trial court’s subject-matter jurisdiction, the plaintiff must allege

facts that affirmatively demonstrate the court has jurisdiction to hear the case. Tex.

Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). Standing

is a prerequisite to subject-matter jurisdiction. Bland Indep. Sch. Dist. v. Blue, 34

S.W.3d 547, 553 (Tex. 2000). As a general rule, a taxpayer does not have standing

to contest government decision-making because “[g]overnments cannot operate if

every citizen who concludes that a public official has abused his discretion is granted

the right to come into court and bring such official’s public acts under judicial

review.” Id. at 555 (quoting Osborne v. Keith, 177 S.W.2d 198, 200 (Tex. 1944)).

Therefore, unless standing is conferred by statute, a plaintiff must demonstrate that

he has suffered a particularized injury distinct from that suffered by the general

public in order to challenge a governmental action. Id. at 555–56. However, a

taxpayer does have standing to sue in equity to enjoin the illegal expenditure of

public funds without having to show that he suffered a distinct injury. Id. at 556.

But, once the funds have been spent, a taxpayer no longer has standing. Id.

      A controversy must exist between the parties at every stage of the legal

proceeding, including the appeal, in order for a plaintiff to maintain standing.

Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001). If a controversy ceases to exist,

such as when the government has spent the funds the plaintiff has sought to enjoin

it from illegally spending, the case becomes moot. Id.; Blackard v. Schaffer, No.

                                         –4–
05-16-00408-CV, 2017 WL 343597, at *5–6 (Tex. App.—Dallas Jan. 18, 2017, pet.

denied) (mem. op.).

      A plea to the jurisdiction is an appropriate procedural vehicle by which a party

may challenge a trial court’s subject-matter jurisdiction. Bland, 34 S.W.3d at 554;

Tex. Dep’t of Transp. v. Jones, 8 S.W.3d 636, 639 (Tex. 1999). When a plea to the

jurisdiction challenges the existence of jurisdictional facts, the court considers the

evidence submitted when resolving the jurisdictional issue. Miranda, 133 S.W.3d

at 227. “If the evidence creates a fact question regarding the jurisdictional issue,

then the trial court cannot grant the plea to the jurisdiction, and the fact issue will be

resolved by the fact finder.” Id. at 227–28. However, if the evidence related to the

jurisdictional issue is undisputed or fails to raise a fact question as to jurisdiction,

the trial court rules on the plea to the jurisdiction as a matter of law. Id. at 228.

      We review a trial court’s ruling on a plea to the jurisdiction de novo. Id. As

with the summary judgment standard of review, we take as true all evidence

favorable to the nonmovant, indulging every reasonable inference and resolving any

doubts in the nonmovants favor. Id.

      In their plea to the jurisdiction, appellees asserted that Robinson’s claims were

moot and he no longer had standing because the Monument had been removed and

placed in archival storage, the contractor had been paid from the proceeds of the sale

of another Confederate statue (the Robert E. Lee statue), and the contract had been

closed. Robinson did not respond to appellees’ mootness argument in the trial court.

                                          –5–
On appeal, he argues that his claims are not moot because the City continues to pay

for storing the Monument and will one day move the Monument from storage. But

Robinson’s claims below never addressed the storage of the Monument much less

alleged that the City was illegally expending funds to store it or will be illegally

expending funds to move it.

      In Bland, the supreme court concluded that a taxpayer’s standing to bring suit

to enjoin a government’s performance of an illegal agreement ends once the contract

has been fully performed. 34 S.W.3d at 556–58. Here, appellees established that

the Monument had been removed and the contractor had been paid in full. Robinson

did not challenge or raise a fact question as to appellees’ evidence on this issue.

Although Robinson argues on appeal that he is not seeking to enjoin the performance

of a contract but that he is instead seeking to return the Monument, he did not seek

such relief in his petition filed below, nor would seeking such relief support his

argument that he has taxpayer standing, which is limited to enjoining the illegal

expenditure of public funds. Id. at 556. Moreover, the application for the CD

describes the work as: “Disassembly, remove and transfer to the storage on City of

Dallas property-The Confederate Monument in Pioneer Cemetery.” Thus, the work

that Robinson complains was done illegally because the CD had expired has been

completed. Robinson’s claims are moot.




                                        –6–
        In his reply brief, Robinson urges us to consider the “capable of repetition, yet

evading review” and the collateral consequences2 exceptions to the mootness

doctrine. To establish the “capable of repetition, yet evading review” exception,

which applies only in rare circumstances, a plaintiff must prove that (1) the

challenged action was too short in duration to be fully litigated before the action

ceased or expired, and (2) a reasonable expectation exists that the same complaining

party will be subjected to the same action again. Williams, 52 S.W.3d at 184. First,

Robinson did not raise this exception in the trial court in response to appellees’

mootness argument. And, second, we disagree that it applies here.

        Robinson has not demonstrated that the same controversy will recur between

him and the City. There is no evidence that the City routinely demolishes or removes

property without a valid CD and, here, the City has argued that it believed the 180-

day window to commence work was tolled by this Court’s order enjoining the City

from removing the Monument.                       Robinson’s argument that there are other

Confederate monuments in the City and the City is capable of repeating its illegal

actions does nothing more than raise a theoretical possibility that the City would

perform work without a valid CD. See Blackard, 2017 WL 343597, at *6 (“The




    2
      Robinson provides the following sentence in support of the collateral consequences exception: “The
‘collateral consequences’ exception is applicable because of both the public interest in resolving this
important question of whether the Defendants are required to follow their own law, and the ruling’s effect
upon how the Defendants may proceed in the future in removing monuments.” Robinson’s argument is not
sufficiently briefed, nor was it raised in the trial court. Therefore, it is waived, and we will not address it.
See TEX. RS. APP. P. 33.1(a); 38.1(i).
                                                     –7–
mere physical or theoretical possibility that the same party may be subjected to the

same action again is not sufficient to satisfy the test.”). Furthermore, Robinson’s

illegality complaint is not one that challenges the constitutionally of the City’s

actions. Id. (“This exception to the mootness doctrine has only been used to

challenge unconstitutional acts performed by the government.”). Therefore, we

cannot conclude that this is one of those rare circumstances in which the “capable of

repetition, yet evading review” exception to the mootness doctrine applies.

      The trial court did not err in granting appellees’ plea to the jurisdiction and

dismissing Robinson’s claims. See Miranda, 133 S.W.3d at 228 (plea must be

granted when undisputed evidence negates jurisdiction); City of El Paso v.

Waterblasting Techs., Inc., 491 S.W.3d 890, 904–10 (Tex. App.—El Paso 2016, no

pet.) (concluding performance of contract mooted claims for injunctive and

declaratory relief, as well as ultra vires claim).

      We overrule Robinson’s first issue challenging the trial court’s dismissal

order on the basis that he lacked taxpayer standing. Because we have concluded that

the trial court did not err in granting appellees’ plea and dismissing Robinson’s

claims, it is unnecessary for us to review Robinson’s remaining issues challenging

the trial court’s order on the basis of governmental immunity or the political question

doctrine. See TEX. R. APP. P. 47.1.




                                          –8–
                                   Conclusion

     We affirm the order of the trial court.




                                          /Craig Smith/
                                          CRAIG SMITH
                                          JUSTICE
210349F.P05




                                       –9–
                                    S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   JUDGMENT

 EUGENE JALON ROBINSON,                         On Appeal from the 14th Judicial
 Appellant                                      District Court, Dallas County, Texas
                                                Trial Court Cause No. DC-20-08544.
 No. 05-21-00349-CV           V.                Opinion delivered by Justice Smith.
                                                Justices Carlyle and Garcia
 JENNIFER H. SCRIPPS,                           participating.
 DIRECTOR OF THE OFFICE OF
 CULTURAL AFFAIRS, AND THE
 CITY OF DALLAS, Appellees

      In accordance with this Court’s opinion of this date, the order of the trial court
dismissing appellant EUGENE JALON ROBINSON’S case with prejudice is
AFFIRMED.

       It is ORDERED that appellee JENNIFER H. SCRIPPS, DIRECTOR OF
THE OFFICE OF CULTURAL AFFAIRS, AND THE CITY OF DALLAS recover
their costs of this appeal from appellant EUGENE JALON ROBINSON.


Judgment entered this 19th day of May 2022.




                                         –10–